Accidental Death and Dismemberment Excess Of Loss Reinsurance Contract Effective: January 1, 2017 The Prudential Insurance Company of America a New Jersey corporation and/or any subsidiaries or affiliated companies [ 17\AQUA0004 Accidental Death and Dismemberment Excess Of Loss Reinsurance Contract Effective: January 1, 2017 The Prudential Insurance Company of America a New Jersey corporation and/or any subsidiaries or affiliated companies Reinsurer(s)Participation(s) AXIS Insurance Company15.0% Equinox Management Group, Inc. for and on behalf of Specialty Accident and Sickness Facilty4.0% RGA Reinsurance Company*31.0% SCOR Global Life USA Reinsurance Company20.0% ZON Re - USA, LL for and on behalf of Zurich American Insurance Company20.0% Through Aon UK Limited trading as Aon Benfield Lloyd'sUnderwriters Per Signing Page(s)10.0% Total100.0% *Both the Company and the Subscribing Reinsurersign the Interests and Liabilities Agreement. 17IL\AQUA0004 Table of Contents ArticlePage 1 Coverage
